836



             OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                                AUSTIN
OROVLR   SELLERS
Al-roINmY OpIcmAL




I!Otl. P. 8. Saud10
county Attorney
Franklin County
tiount Vmrnon, Tmxa8

                                  Opinion X0. O-7108
                                                             A




              "Art. 16, :‘.ec. 14.   ~$1 civil   orrioars   ahall raslda
        within the 7tate;    and nil district    or county   or:‘lcars vilth-
        in their districts    or counties,    ond shell   keep tialr   o ficcs
        st such places RR my be requlzad by law; and Sellure            to
        comply with tkls condition     shall moats tka office        so held.”
                                                                                    837

Hon. F. a. Caudla - ?a?8 2                                                                .



           The Soragolng saotlon or the Constitution      makes no raiar-
an00 to praolnotr or praolnot orfioam.       A Constable is an OfSloar
OS the praolnot.    However,  If a Constable  may ba lnoluded    within
the term “oounty  3ftloaP    as used in the above anlola,      than it is
raadlly seen that ha does not raoata his oitloa      unless ha ramovas
tram tha oount     Thus theily     question Sor datarminntlon      hare is
whether a4 “ens bla is s oounty offloor,     the answer to whloh we look
to Saotion 24, Artlola 5 OS tha Taxar Constitution       readins as Sollows:
            wCounty judges,   oounty attorneys,    olarks OS the Dls-
      triot and County Courts, justices      of tha pasoar oonstablaa,
      and othqr~~aounty oiflgara,    msy be removed by the judges OS
      tha Eletrlot  courts ror ~nooapatanoy. _ . orrioiai  mlsoonduot. .
       . . . .- (Emphasis added)
           It is obvious Srom a rmadlng of the above saotlon that the
Sreunars OS the Constitution    olasrlfled   oonstablas  as county oSSloars.
This oonstruotlon    of the seotlon    has been well stated by the Court of
Civil Apgaals of Taxsa in the oasa oS Handarloks v. State, 49 c;. ‘7.
705, whsraln it w%s held that tha trustees        oS comaon sohool dlstrlot
sra County orSloers,    In tha SoIlowlniJ language:
             *r,ahool dlatrlots   ara eubdirislons     OS the County %s are
      00lMl1ss10nars’ and justloos’       praolnots.    Comisslonrm,         jus-
      tices    OS tha peace, and oonstablss       era named aloe    with other
      oifloers    whose oSfloa8 extend to the entlrs        county; end the
      santlon OS ‘other oounty osfloarsl          is a refaranoa to them as
      County ofricers.       Xaoh OS them Is an otrloar      id and for the
      praolnot or the county OS w?loh his preolfiot is a pert, and
      ooneequantly     oS the county itbali;      and we think there ahould
      be no dlifloulty      in oonstrulnc; the Constltutlon      and the stat-
      uta as lnoludlng      the OSSloam OS the praoinotr       and dlrtrlcts
      0r a county in the genrrtl        dsoignatlan   0r county 0Sfioarm.~
            It is our opinion,  th4rsror4,  that a oonstabla      is a “County
ofSlomrw within   tha meaning or that tam as wed in Artlola 16, 380.
14 of the Taxes Colistltutlon.    Consequently,     he does not vaoata his
oitioa   upon removing to another praolnct within thm County and his
authority   to appoint a deputy la not srfeoted      by euoh ohang4 OS resl-
danoa; however, his authority    is not absolute,     but is subj8Ot   to
approval   by tha Cocmlselonars @  Court whloh   it  my  dsire only  %Ster it
rinds thn Constable is in need of a deputy in order to properly aarry
on the business OS his off104 orlqlnatlng       in his preolnot ss provided
in Artlola 687Qa. Joe Johnson v. state,       52 S. Y. 26 110, for proper
prooadura by Constable to seoure the eppolntment OS a deputy.




JXii:djra